Filed 12/30/20 P. v. Santos CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 THE PEOPLE,                                                          H047559
                                                                     (Santa Clara County
           Plaintiff and Respondent,                                  Super. Ct. No. C1901841)

           v.

 EDGAR JOAQUIN SANTOS,

           Defendant and Appellant.

         Defendant Edgar Joaquin Santos appeals an 11-year sentence imposed after he
pleaded no contest to forcible rape and kidnapping. Upon defendant’s timely appeal, we
appointed counsel to represent him in this court. Appellate counsel initially filed an
opening brief, but later moved to strike the brief upon realizing the single appellate
argument raised in the opening brief was based on counsel’s misreading of a statute.
Appellate counsel then filed a brief stating the case and facts but raising no issues. We
notified defendant of his right to submit written argument on his own behalf, and
defendant has not done so.
         We have reviewed the entire record to determine if there are any arguable
appellate issues. (People v. Wende (1979) 25 Cal. 3d 436, 440–441.) We include here a
brief description of the facts and procedural history of the case as well as the conviction
and punishment imposed. (People v. Kelly (2006) 40 Cal. 4th 106, 123–124.) Finding no
arguable issue, we will affirm the judgment.
                         I.   TRIAL COURT PROCEEDINGS
       According to an offense summary in the probation report, a woman was on a walk
late one afternoon in 2010. A man approached her from behind, put a knife to her neck,
and ordered her to get into his van. She struggled with the man once inside the van and
he struck her in the face, rendering her unconscious. She awoke hours later as the man
was pushing her out of the van. Her pants were pulled down to the middle of her thighs
and she had “vaginal soreness.” She believed she had been raped and was eventually
transported to the hospital for a Sexual Abuse Response Team (SART) exam. DNA was
collected during the SART exam, but the investigation was suspended in 2012 for lack of
evidence.
       According to the probation report, the investigation was reactivated in 2018 when
“a CODIS [Combined DNA Index System] hit of the DNA taken from the SART exam
returned as matching DNA in another case from 2003” involving defendant. (The record
contains no explanation as to why the initial 2010 investigation did not uncover the DNA
evidence from 2003.) The probability of the DNA from the 2010 SART exam matching
someone other than defendant’s 2003 DNA sample was 1 in 300 billion.
       Defendant was arrested in 2018 and charged with two counts: kidnapping to
commit rape (Pen. Code, § 209, subd. (b)(1)), and rape by force, violence, duress,
menace, or fear (Pen. Code, § 261, subd. (a)(2)). As to both counts, the complaint
alleged defendant personally used a deadly weapon (Pen. Code, § 12022.3, subd. (a)),
and personally inflicted great bodily injury (Pen. Code, § 12022.7, subd. (a)).
       As part of a negotiated disposition, defendant pleaded no contest to rape as well as
to an added simple kidnapping count (Pen. Code, § 207, subd. (a)). The parties stipulated
to a sentence of 11 years in prison, and the prosecution agreed to move to dismiss the
remaining count and all special allegations in the complaint.
       Defendant (apparently without the assistance of his appointed trial counsel) filed a
handwritten motion to withdraw his plea as well as a form request for a Marsden hearing.
                                             2
(People v. Marsden (1970) 2 Cal. 3d 118.) The motion to withdraw the plea appears to
assert ineffective assistance of trial counsel; defendant requested a Marsden hearing and
asserted without factual support that a “[p]lea is not knowingly and intelligently made
when the defendant does not know all of the meritorious defenses available.” The trial
court denied the Marsden motion after a hearing. As for defendant’s pro se motion to
withdraw his plea, defendant’s trial counsel stated at the sentencing hearing that “[b]ased
on [counsel’s] review of [defendant’s] grievances and concerns, I don’t know that any of
them add up to a legal reason for me to withdraw his plea.” The prosecutor added for the
record that the parties had spent a “significant amount of time in court” on the day
defendant accepted the plea agreement, and that the court had even allowed defendant to
borrow a phone so that he could discuss the plea deal with his wife. The trial court did
not rule on the motion to withdraw the plea on the record, although the clerk’s sentencing
minute order indicates that the motion was denied.
       Consistent with the negotiated disposition, the trial court sentenced defendant to
11 years in prison, consisting of the middle term of six years for rape (Pen. Code, §§ 261,
subd. (a)(2), 264, subd. (a)) and a consecutive five-year middle term for kidnapping (Pen.
Code, §§ 207, subd. (a), 208, subd. (a)). The court dismissed the remaining count and the
special allegations on the prosecution’s motion. The court imposed a $300 restitution
fine (Pen. Code, § 1202.4, subd. (b)(1)) and a suspended $300 parole revocation fine
(Pen. Code, § 1202.45); an $80 court operations assessment (Pen. Code, § 1465.8); and a
$60 court facilities funding assessment (Gov. Code, § 70373). The court also entered a
“general order of restitution.” It declined to impose the criminal justice administration
fee because there was “no evidence ... before the Court which would justify the
imposition of that fee.” Defendant was ordered to register as a sex offender, and ordered
to have no contact with the victim for 10 years. Defendant received 308 days of
presentence custody credit, based on 268 actual days and 40 days’ conduct credit (Pen.
Code, § 2933.1).
                                             3
We have reviewed the entire record and find no arguable issue.
                            II.   DISPOSITION
The judgment is affirmed.




                                    4
                                ____________________________________
                                Grover, J.




WE CONCUR:




____________________________
Greenwood, P. J.




____________________________
Danner, J.




H047559 – The People v Santos